EXHIBIT 10.10

Execution Form

NINTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

        This Ninth Amendment to Fourth Amended and Restated Credit Agreement
(this “Amendment”) dated as of December 10, 2003 (the “Amendment Effective
Date”), is by and among MAGNUM HUNTER RESOURCES, INC., a Nevada corporation (the
“Borrower”), each Bank (as defined in the Credit Agreement referred to below),
DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company),
individually, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), as collateral agent
(in such capacity, together with its successors in such capacity, the
“Collateral Agent”), and as letter of credit issuing bank (in such capacity,
together with its successors in such capacity, the “Issuer”), CIBC INC.,
individually and as syndication agent (in such capacity together with its
successors in such capacity, the “Syndication Agent”), and BNP PARIBAS, a French
bank acting through its Houston Agency, individually and as documentation agent
(in such capacity, together with its successors in such capacity, the
“Documentation Agent”).

R E C I T A L S:

        WHEREAS, the Borrower, each Bank then a party, the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Documentation Agent
(collectively, the “Agents”), and the Issuer have heretofore entered into that
certain Fourth Amended and Restated Credit Agreement dated as of March 15, 2002
(the “Original Credit Agreement”), pursuant to which the Banks have agreed to
make revolving credit loans to, and participate in letters of credit issued for,
the benefit of the Borrower under the terms and provisions stated therein; and

        WHEREAS, the Original Credit Agreement has been amended by that certain
First Amendment to Fourth Amended and Restated Credit Agreement dated as of
April 19, 2002, and by that certain Second Amendment to Fourth Amended and
Restated Credit Agreement dated as of July 3, 2002, and by that certain Third
Amendment to Fourth Amended and Restated Credit Agreement dated as of August 28,
2002, and by that certain Fourth Amendment to Fourth Amended and Restated Credit
Agreement dated as of September 6, 2002, and by that certain Waiver and Fifth
Amendment to Fourth Amended and Restated Credit Agreement dated as of November
20, 2002, and by that certain Waiver and Sixth Amendment to Fourth Amended and
Restated Credit Agreement dated as of May 2, 2003, and by that certain Seventh
Amendment to Fourth Amended and Restated Credit Agreement dated as of August 8,
2003, and by that certain Waiver and Eighth Amendment to Fourth Amended and
Restated Credit Agreement dated as of October 31, 2003, (the Original Credit
Agreement, as so amended, and as otherwise amended from time to time prior to
the Amendment Effective Date, the “Credit Agreement”); and

        WHEREAS, the Borrower proposes that certain amendments and modifications
be made to the Credit Agreement as set forth herein in order to permit the
Borrower to issue certain convertible senior unsecured notes; and

        WHEREAS, subject to the terms and conditions of this Amendment, the
Majority Banks, the Administrative Agent and the Issuer have agreed to enter
into this Amendment in order to effectuate such amendments and modifications;

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        Section 1. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

        Section 2. Amendments to Credit Agreement.

        (a) Section 1.1 of the Credit Agreement is hereby amended by inserting
the following defined terms in their alphabetically appropriate places:


  “"2003 Indenture” means, collectively, one or more Indentures executed by the
Borrower in connection with a Permitted 2003 Convertible Bond Transaction, as
the same may be amended, restated, modified or supplemented from time to time.”


  ““Permitted 2003 Convertible Bond Transaction” means, collectively, the
issuance by the Borrower of convertible senior unsecured notes underwritten by
Deutsche Bank Securities Inc. (or one or more of its affiliates) and certain
other Lenders (or one or more of their respective affiliates) in an aggregate
principal amount of not less than $100,000,000, and not more than $125,000,000,
and the execution and delivery by the Borrower of one or more Indentures and
related documentation containing customary terms and conditions for convertible
senior unsecured notes of like tenor and amount, each satisfactory to the
Administrative Agent and the Borrower, pursuant to which such convertible senior
unsecured notes shall have been issued; provided, however, that such issuance of
convertible senior unsecured notes shall have been consummated on or before
December 31, 2003. Any issuance or proposed issuance by the Borrower of
convertible senior unsecured notes after December 31, 2003, shall not constitute
a Permitted 2003 Convertible Bond Transaction.”


        (b) Section 1.1 of the Credit Agreement is hereby amended by deleting
therefrom the defined term “1997 Indenture” in its entirety.


        (c) The definitions of “Indentures” and “Senior Unsecured Debt” in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety as follows:


Page 2

  ““Indentures” means, collectively, the 2002 Indenture and the 2003 Indenture.
“Indenture” means either of the 2002 Indenture or the 2003 Indenture.”


  ““Senior Unsecured Debt” means senior unsecured Indebtedness issued by the
Borrower pursuant to the terms of the Indentures upon the terms and conditions
set forth therein in an aggregate amount not exceeding the sum of $300,000,000
plus the aggregate principal amount of notes issued under the Permitted 2003
Convertible Bond Transaction.”


        (d) Section 7.2.2 of the Credit Agreement is hereby amended by deleting
the “and” at the end of clause (n) thereof, replacing the period at the end of
clause (o) with the phrase “; and” and inserting the following new clause (p)
immediately after the existing clause (o):


“(p)         Indebtedness incurred under the Permitted 2003 Convertible Bond
Transaction.”


        (e) Section 7.2.6 of the Credit Agreement is hereby amended by deleting
the words “; provided, however,” immediately following the end of the existing
clause (d) and inserting in their place the following:


  “provided, however, that the Borrower shall be permitted to make payments to
any holder of convertible senior unsecured notes issued under the Permitted 2003
Convertible Bond Transaction to the extent required so to do following an
election by such holder to exercise such holder’s conversion rights or
repurchase rights thereunder; and further provided, however,”


        Section 3. Indicative Terms of the Permitted 2003 Convertible Bond
Transaction. A copy of the draft Convertible Bond Issuance Summary of Terms with
respect to the Permitted 2003 Convertible Bond Transaction (which draft
Convertible Bond Issuance Summary of Terms remains subject to change) is
attached to this Amendment as Attachment 1.

        Section 4. Redetermination of Borrowing Base.

        (a) Concurrently with the consummation of the Permitted 2003 Convertible
Bond Transaction, the Borrowing Base shall automatically and without further
action by the Borrower, the Administrative Agent or the Banks, be reduced to an
amount equal to (i) $350,000,000, minus (ii) the sum of (1) $75,000,000, plus
(2) eighty percent (80%) of the excess, if any, of the aggregate principal
amount of convertible senior unsecured notes issued by the Borrower under such
Permitted 2003 Convertible Bond Transaction over $100,000,000 (rounded to the
nearest integral multiple of $1,000,000), which Borrowing Base shall remain in
effect until such time as the Borrowing Base shall be otherwise redetermined in
accordance with the Credit Agreement.


Page 3

        (b) Both the Borrower, on the one hand, and the Administrative Agent and
the Banks party hereto, on the other hand, agree that the redetermination of, or
adjustments to, the Borrowing Base pursuant to clause (a) of this Section 4
shall not constitute a special redetermination of the Borrowing Base pursuant to
Section 2.8.3 of the Credit Agreement.


        Section 5. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

        (a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower and the Majority
Banks and duly acknowledged by each of the Guarantors.


        (b) Other Conditions. The Borrower shall have confirmed and acknowledged
to the Agents, the Issuer and the Banks, and by its execution and delivery of
this Amendment the Borrower does hereby confirm and acknowledge to the
Administrative Agent and the Banks, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties by the Borrower
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof; and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.


        Section 6. Fees. Concurrently with the consummation of the Permitted
2003 Convertible Bond Transaction (and only if the Permitted 2003 Convertible
Bond Transaction is consummated), the Borrower shall pay to the Administrative
Agent for the account of each Bank listed on Attachment 2 hereto that approves
this Amendment (as evidenced by such Bank’s delivery to the Administrative Agent
or its counsel of an executed signature page to this Amendment approving this
Amendment without condition), a fee equal to:

        (a) if such Bank shall have approved this Amendment before 5:00 pm
central standard time on December 8, 2003, seven hundredths of one percent
(0.07%) of such Bank’s respective Percentage of the Borrowing Base immediately
after giving effect to the reduction in the Borrowing Base pursuant to Section
4(a) above; and


        (b) if such Bank shall have approved this Amendment after 5:00 pm
central standard time on December 8, 2003, but before 5:00 pm central standard
time on December 9, 2003, five hundredths of one percent (0.05%) of such Bank’s
respective Percentage of the Borrowing Base immediately after giving effect to
the reduction in the Borrowing Base pursuant to Section 4(a) above.


Page 4

        Section 7. Condition Subsequent; Covenant to Make Mandatory Prepayment.
If, as a result of the issuance by the Borrower of convertible senior unsecured
notes under the Permitted 2003 Convertible Bond Transaction and the concurrent
and automatic reduction of the Borrowing Base in accordance with Section 4 of
this Amendment, a Borrowing Base Deficiency shall occur, then (notwithstanding
anything to the contrary in the Credit Agreement) the Borrower shall make a
mandatory prepayment in an amount equal to at least the amount of such Borrowing
Base Deficiency not later than the fifth Business Day immediately following the
consummation of the Permitted 2003 Convertible Bond Transaction.

        Section 8. Ratification of Credit Agreement. Except as expressly
amended, modified or waived by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

        Section 9. Expenses. The Borrower agrees to pay on demand all expenses
set forth in Section 10.3 of the Credit Agreement.

        Section 10. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “this Agreement”, “this
Note”, “this Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”,
“hereof” or words of like import, referring to such Loan Document, and each
reference in each other Loan Document to “the Credit Agreement”, “the Notes”,
“the Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Banks under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

        Section 11. Severability. Any provisions of this Amendment held by court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

        Section 12. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH
OTHER LOAN DOCUMENT DELIVERED PURSUANT HERETO SHALL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES
THEREOF RELATING TO CONFLICT OF LAW, EXCEPT SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). This Amendment constitutes the entire understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any prior agreements, written or oral, with respect thereto.

Page 5

        Section 13. Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Agents, the Issuer, the Banks and the Borrower
and their respective successors and assigns.

        Section 14. Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        Section 15. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 6

EXECUTED as of the day and year first above written.

  BORROWER:

MAGNUM HUNTER RESOURCES, INC.


By:/s/Chris Tong
     Name:      Chris Tong
     Title:        Senior Vice President
                      Chief Financial Officer

  AGENTS, BANKS AND ISSUER:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as
Administrative Agent, Collateral Agent, Issuer and a Bank


By: ________________________
      Name:
      Title:

  CIBC INC., as Syndication Agent and a Bank


By: ________________________
      Name:
      Title:



S-1

  BNP PARIBAS, as Documentation Agent and a Bank


By:_____________________
     Name:
     Title:


                    - and -


By:_____________________
      Name:
      Title:

  FORTIS CAPITAL CORP., as a Bank


By:_____________________
     Name:
     Title:


                     - and -


By:_____________________
     Name:
     Title:

  BANK OF SCOTLAND, as a Bank


By: ________________________
      Name:
      Title:

  BANK OF NOVA SCOTIA, as a Bank


By: ________________________
      Name:
      Title:



S-2

  UNION BANK OF CALIFORNIA, N.A., as a Bank


By: ________________________
      Name:
      Title:

  COMPASS BANK, as a Bank


By: ________________________
      Name:
      Title:

  COMERICA BANK, successor by merger to Comerica Bank - Texas, as a Bank


By: ________________________
      Name:
      Title:

  WASHINGTON MUTUAL BANK, FA, as a Bank


By: __________________________
      Name:
      Title:

  HIBERNIA NATIONAL BANK, as a Bank


By: __________________________
      Name:
      Title:



S-3

  U.S. BANK NATIONAL ASSOCIATION, as a Bank


By: __________________________
      Name:
      Title:

  BMO NESBITT BURNS FINANCING, INC., as a Bank


By: __________________________
      Name:
      Title:

  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank


By: __________________________
      Name:
      Title:

  SOUTHWEST BANK OF TEXAS N.A., as a Bank


By: __________________________
      Name:
      Title:

  STERLING BANK, as a Bank


By: __________________________
      Name:
      Title:



S-4

  BANK OF AMERICA, N.A., as a Bank


By: __________________________
      Name:
      Title:

  SOCIETE GENERALE, as a Bank


By: __________________________
      Name:
      Title:



S-5

         ACKNOWLEDGMENT BY GUARANTORS

        Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Ninth Amendment to Fourth Amended and Restated Credit
Agreement dated as of December 10, 2003 (the “Ninth Amendment”), (ii)
acknowledges and agrees that its consent is not required for the effectiveness
of the Ninth Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party, and (iv) represents
and warrants that (a) no Default or Event of Default has occurred and is
continuing, (b) it is in full compliance with all covenants and agreements
pertaining to it in the Loan Documents, and (c) it has reviewed a copy of the
Ninth Amendment.

        Executed to be effective as of December 10, 2003.

  GUARANTORS:

HUNTER GAS GATHERING, INC.
GRUY PETROLEUM MANAGEMENT CO.
MAGNUM HUNTER PRODUCTION, INC.
CONMAG ENERGY CORPORATION
TRAPMAR PROPERTIES, INC.
PINTAIL ENERGY, INC.
PRIZE OPERATING COMPANY
PEC (DELAWARE), INC.
OKLAHOMA GAS PROCESSING, INC.


By: /s/Chris Tong
     Name:     Chris Tong
     Title:       Senior Vice President and
                     Chief Financial Officer

  PRIZE ENERGY RESOURCES, L.P.

By:     Prize Operating Company,
           as its general partner


By:_________________________
     Name:     Senior Vice President and
                     Chief Financial Officer

S-6

ATTACHMENT 1

[Insert Summary of Terms]

Attachment 1-1

ATTACHMENT 2

Fee Eligible Banks
(Pursuant to Section 6 of Amendment)

Banks

--------------------------------------------------------------------------------

Fortis Capital Corp.
Bank of Scotland
Union Bank of California, N.A.
Washington Mutual Bank, FA
Australia and New Zealand Banking Group Limited
Comerica Bank
Compass Bank
U.S. Bank National Association
Hibernia National Bank
Southwest Bank of Texas, N.A.
Sterling Bank
Societe Generale


Attachment 2 - Page 1